Third Amendment to
Credit Agreement

This Third Amendment to Credit Agreement (this “Amendment”) is dated as of
June 18, 2010 by and among Alliance Data Systems Corporation (the “Borrower”),
the Guarantors party hereto, the Banks party hereto, and Bank of Montreal, as
Administrative Agent and Letter of Credit Issuer.

w i t n e s s e t h:

Whereas, the Borrower, the Guarantors, the Banks, and the Administrative Agent
have heretofore executed and delivered a Credit Agreement dated as of
September 29, 2006 (as amended, the “Credit Agreement”; terms defined therein
being used herein as so defined unless otherwise defined herein); and

Whereas, the Borrower, the Guarantors, the Banks and the Administrative Agent
desire to amend certain of the covenants as set forth herein;

Now, Therefore, for good and valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Guarantor, the Banks and the
Administrative Agent hereby agree as follows:

Article I
Amendments

1.1. Section 1.1 of the Credit Agreement is hereby amended by (a) deleting the
defined terms “Deferred Revenue Account”, “Restricted Cash” and “Restricted Cash
Account”, (b) amending in their entirety the defined terms “Base Rate,”
“Consolidated Operating EBITDA,” “Convertible Debt,” “Insured Subsidiary,”
“Loyalty Management,” “Qualifying Deposits,” and “Restricted Payment” to read as
set forth below and (c) inserting the new defined term “Asset Backed Securities
Debt” in proper alphabetical order as follows:

“Asset Backed Securities Debt” means any bond or note that is based on one or
more pools of credit card receivables, or collateralized by the cash flows from
one or more pools of credit card receivables.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) the LIBOR Quoted Rate for such day plus 1.00%. As used
herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
(rounded upwards, if necessary, to the next higher 1/100th of 1%) for deposits
in Dollars for a one-month interest period which appears on the LIBOR01 Page as
of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day).

“Consolidated Operating EBITDA” means, for any period, the sum of Consolidated
EBIT for such period, plus, to the extent deducted in determining Consolidated
Net Income, (a) depreciation and amortization expense, including amortization of
goodwill and other intangible assets and (b) interest expense paid on Qualifying
Deposits and Qualified Securitization Transactions for such period. If, during
the period for which Consolidated Operating EBITDA is being calculated, the
Borrower or any Subsidiary has (i) acquired sufficient Capital Stock of a Person
to cause such Person to become a Subsidiary; (ii) acquired all or substantially
all of the assets or operations, division or line of business of a Person;
(iii) disposed of sufficient Capital Stock of a Subsidiary to cause such
Subsidiary to cease to be a Subsidiary; or (iv) disposed of all or substantially
all of the assets or operations of a Subsidiary, Consolidated Operating EBITDA
shall be calculated after giving pro forma effect thereto as if such acquisition
or disposition had occurred on the first day of such period.

“Convertible Debt” means Debt issued by the Borrower which by its terms may be
converted into or exchanged for equity securities of the Borrower at the option
of the Borrower or the holder of such Debt, including without limitation, Debt
with respect to which the performance due by the Borrower may be measured in
whole or in part by reference to the value of an equity security of the Borrower
but may be satisfied in whole or in part in cash.

“Loyalty Management” means LoyaltyOne, Inc., an Ontario corporation.

“Insured Subsidiary” means a Subsidiary of the Borrower which is an “insured
depository institution” under and as defined in the U.S. Federal Deposit
Insurance Act (12 U.S.C. 1813(c)(2)) or any successor statute or which has an
analogous status under the laws of Canada or any political subdivision thereof.

“Qualifying Deposits” means deposits that are (i) insured by the U.S. Federal
Deposit Insurance Corporation (or, in the case of an Insured Subsidiary
organized under the laws of Canada or any political subdivision thereof, the
Canada Deposit Insurance Corporation) or any successor entity and (ii) do not
exceed the difference between (A) the amount of credit card receivables net of
the allowance for doubtful accounts minus (B) the amount of Asset Backed
Securities Debt, in each case as shown on the consolidated balance sheet of the
Borrower and its Subsidiaries.

“Restricted Payment” means (i) any dividend or other distribution on any shares
of a Person’s (including any Credit Party’s) capital stock (except dividends or
distributions payable solely in shares of its capital stock and except dividends
and distributions payable to the Borrower or any of its Subsidiaries) or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of (a) any shares of a Person’s (including any Credit Party’s)
capital stock or (b) any option, warrant or other right to acquire shares of a
Person’s capital stock (but not including (1) payments of principal, premium (if
any) or interest made pursuant to the terms of Convertible Debt prior to or in
connection with conversion, (2) payments made to the Borrower or any of its
Subsidiaries, and (3) payments made solely in shares of (or solely out of the
net proceeds of a substantially concurrent issuance of) such Person’s (including
any Credit Party’s) capital stock or options, warrants or other rights to
acquire shares of such Persons’ (including any Credit Party’s) capital stock).

1.2 Section 1.2 of the Credit Agreement is hereby amended by inserting in clause
(i)(y) thereof immediately following the word “entities” the phrase “or assets”.

1.3 Section 4.9 of the Credit Agreement is hereby amended in its entirety and as
so amended shall read as follows:

Section 4.9. Subsidiaries. Each of the Borrower’s Subsidiaries, if any, is duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and has all corporate or other
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

1.4 Section 5.7 of the Credit Agreement is hereby amended by: (i) deleting the
word “corporation” appearing in clause (a)(ii) thereof and inserting in its
place the word “entity”, (ii) deleting the word “and” appearing at the end of
clause (d) thereof and inserting in its place “,” and (iii) inserting new clause
(e) immediately prior to the period at the end of clause (d) thereof as follows:
“, and (e) transfers constituting Investments permitted under Section 5.21(a)”.

1.5 Sections 5.9(b) and (j) of the Credit Agreement are each hereby amended in
their entirety and as so amended shall read as follows:

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event, so long as such
Lien does not attach to any other asset of such Subsidiary;

(j) Liens incurred or deposits or pledges (1) made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other types of social security, (ii) to secure the payment or performance of
tenders, statutory or regulatory obligations, bids, leases, contracts (including
contracts to provide customer care services, billing services, transaction
processing services and other services), performance and return of money bonds
and other similar obligations, including letters of credit and bank guarantees
required or requested by the United States, any State thereof or any foreign
government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (exclusive of obligations for the payment of borrowed money), or
(iii) to cover anticipated costs of future redemptions of awards under loyalty
marketing programs; or (2) required or requested by any regulatory authority
having jurisdiction over any Insured Subsidiary in favor of any such regulatory
authority or its nominee or made to comply or maintain compliance with
Section 5.16 or any similar provision or agreement; and

1.6 Section 5.15 of the Credit Agreement is hereby amended in its entirety and
as so amended shall read as follows:

Section 5.15. Debt Limitation. The Borrower shall not, and shall not permit any
of its Subsidiaries, whether now existing or created in the future, to create or
retain any Debt other than (i) any Debt created or retained by the Borrower or
such Subsidiary on or before the Effective Date and extensions, renewals,
refinancings, refundings and replacements thereof, provided that, except to the
extent otherwise permitted under another clause of this Section 5.15, the amount
of such Debt is not increased at the time of such extension, renewal,
refinancing, refunding or replacement other than by an amount equal to the sum
of accrued interest on the Debt being extended, renewed, refinanced, refunded or
replaced, any prepayment premiums thereon and all fees, costs, expenses and
original issue discount associated with such transaction, (ii) any Debt owed to
the Borrower or a Subsidiary by the Borrower or a Subsidiary, provided that
(A) all such loans shall be made in compliance with Section 5.21(a), and (B) all
such loans from the Borrower to a Subsidiary shall be made pursuant to and
evidenced by an Intercompany Note, (iii) issuances by Insured Subsidiaries of
certificates of deposit and other items to the extent no Default results
therefrom pursuant to the other covenants contained in this Article 5,
(iv) obligations of the Borrower or its Subsidiaries as lessee in respect of
leases of property which are capitalized in accordance with GAAP and shown on
the balance sheet of the Borrower and its Subsidiaries, (v) loans and letter of
credit reimbursement obligations outstanding from time to time under this
Agreement, (vi) Debt incurred by the Borrower and its Subsidiaries in the nature
of a purchase price adjustment in connection with a permitted Restricted
Acquisition, (vii) Debt of any Person that is acquired by the Borrower or any
Subsidiary and becomes a Subsidiary or is merged with or into the Borrower or
any Subsidiary after the Effective Date and Debt secured by an asset acquired by
the Borrower or any Subsidiary after the Effective Date, and, in each case,
refinancings, renewals, extensions, refundings and replacements thereof, if
(A) such original Debt was in existence on the date such Person became a
Subsidiary or merged with or into the Borrower or any Subsidiary or on the date
that such asset was acquired, as the case may be, (B) such original Debt was not
created in contemplation of such Person becoming a Subsidiary or merging with or
into the Borrower or any Subsidiary or such asset being acquired, as the case
may be, and (C) immediately after giving effect to the acquisition of such
Person or asset by the Borrower or any Subsidiary, as the case may be, no
Default or Event of Default shall have occurred and be continuing, including,
without limitation, under Section 5.21(b) of this Agreement, and (viii) Debt of
the Borrower and its Subsidiaries in an amount such that, after giving pro forma
effect thereto and to the use of proceeds thereof as contemplated by
Section 5.21(b)(i), the Borrower shall be in compliance with the covenants set
forth in Sections 5.11, 5.12 and 5.13 of this Agreement.

1.7 Sections 5.21(a)(i), (v), (viii), and (x) of the Credit Agreement are each
hereby amended in their entirety and as so amended shall read as follows:

(i) Investments by the Borrower or its Subsidiaries in the Borrower and the
Guarantors;

(v) Investments by Insured Subsidiaries as are necessary to comply with the
provisions of The Community Reinvestment Act and other laws, rules and
regulations relating to Insured Subsidiaries or any request or directive from
any regulatory authority having jurisdiction over such Insured Subsidiary;

(viii) Investments in Insured Subsidiaries to the extent necessary in order to
maintain compliance with Section 5.16 and other laws, rules and regulations
relating to Insured Subsidiaries or any request or directive from any regulatory
authority having jurisdiction over such Insured Subsidiary;

(x) any Investment not otherwise permitted by the foregoing clauses of this
Section if, immediately after such Investment is made or acquired, the aggregate
net book value of all Investments permitted by this clause (x) (measured at the
time each such Investment is made) does not exceed $75,000,000, and subsequent
Investments by the recipients of such Investments (such $75,000,000 to be
determined without duplication of amounts subsequently invested by the
recipients thereof).

1.8 Section 5.21(a)(ii) and Section 5.21(a)(iii) of the Credit Agreement are
each hereby amended by deleting the words “on the Effective Date”.

1.9 Section 6.1(g) of the Credit Agreement is hereby amended by: (a) inserting
immediately following the phrase “federally insured depositary institution”
appearing therein the phrase “(or the Canadian equivalent thereof)” and
(b) deleting the phrase “federal or state” appearing therein and inserting in
its place the phrase “federal, state or other”.

1.10 Section 9.1 of the Credit Agreement is hereby amended by inserting new
subsection (c) at the end thereof as follows:

(c) Limitation on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Article 9 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Article 9 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

1.11 Schedule 5.21 to the Credit Agreement is hereby amended as set forth in
Attachment A to this Amendment.

Article II
Consent

2.1 The Financial Accounting Standards Board issued guidance codified in
Accounting Standards Codification (“ASC”) 860, “Transfers and Servicing,”
related to accounting for transfers of financial assets and ASC 810,
“Consolidation,” related to the consolidation of variable interest entities,
with ASC 860 removing the concept of a qualifying special purpose entity
(“QSPE”) and eliminating the consolidation exception currently available for
QSPEs effective January 1, 2010 (the “New Standards”). The assessment of the
various securitization trusts utilized by WFNNB and World Financial Capital Bank
(“WFCB”) under ASC 860 and ASC 810 resulted in the consolidation of those
securitization trusts on the balance sheet of WFNNB, WFCB or their affiliates,
including the Borrower, beginning January 1, 2010.  The parties hereto hereby
agree that the Borrower shall calculate compliance with the covenants contained
in Article 5 of the Credit Agreement applying (i) the New Standards only for
each fiscal quarter of the Borrower that ends on and after January 1, 2010 and
(ii) the relevant accounting standards in effect immediately prior to the
effectiveness of the New Standards for each fiscal quarter of the Borrower that
ends prior to January 1, 2010.

Article III
Conditions Precedent

3.1 Articles I and II of this Amendment shall become effective as of the opening
of business on June 18, 2010 (the “Effective Time”) subject to the conditions
precedent that on or before such date:

(a) the Administrative Agent shall have received counterparts hereof executed by
the Borrower, the Guarantors and the Required Banks;

(b) the Administrative Agent shall have received certified copies of resolutions
of the boards of directors of the Borrower and the Guarantors authorizing the
execution and delivery of this Amendment, indicating the authorized signers of
this Amendment and the specimen signatures of such signers; and

(c) the Borrower shall have paid the fees and expenses of counsel to the
Administrative Agent to the extent previously invoiced.

Article IV
Miscellaneous

4.1. To induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Banks that: (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
with the same effect as though made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); (b) no Default or Event of Default exists;
(c) this Amendment has been duly authorized by all necessary corporate
proceedings and duly executed and delivered by the Borrower and each other
Credit Party and the Credit Agreement, as amended by this Amendment, is the
legal, valid and binding obligation of the Borrower and each other Credit Party,
enforceable against the Borrower and each other Credit Party in accordance with
its terms; and (d) no consent, approval, authorization, order, registration or
qualification with any governmental authority is required for, and the absence
of which would adversely affect, the legal and valid execution and delivery or
performance by the Borrower or any other Credit Party of this Amendment or the
performance by the Borrower or any other Credit Party of the Credit Agreement,
as amended by this Amendment.

4.2. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

4.3. Except as specifically provided above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
the Administrative Agent or any Bank under the Credit Agreement or any Note, nor
constitute a waiver or modification of any provision of any of the Credit
Agreement or any Note.

4.4. This Amendment and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
New York.

[Signature Pages to follow]

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

Alliance Data Systems Corporation, as Borrower
By /s/ Charles L. Horn
Name Charles L. Horn
Title EVP and Chief Financial Officer

ADS Alliance Data Systems, Inc., as a Guarantor
By /s/ Charles L. Horn
Name Charles L. Horn
Title EVP and Chief Financial Officer

Epsilon Marketing Services, LLC, as a Guarantor
By /s/ Charles L. Horn
Name Charles L. Horn
Title Vice President

Epsilon Data Management, LLC, as a Guarantor
By /s/ Charles L. Horn
Name Charles L. Horn
Title Vice President

Alliance Data Foreign Holdings, Inc., as a Guarantor
By /s/ Charles L. Horn
Name Charles L. Horn
Title Vice President

ADS Foreign Holdings, Inc., as a Guarantor
By /s/ Charles L. Horn
Name Charles L. Horn
Title Vice President

Bank of Montreal, as Administrative Agent, Letter of Credit Issuer and Swing
Lender
By /s/ Pauline Christopher
Name Pauline Christopher
Title Vice President

BMO Capital Markets Financing, Inc.
By /s/ Pauline Christopher
Name Pauline Christopher
Title Vice President

SunTrust Bank
By /s/ Timothy M. O’Leary
Name Timothy M. O’Leary
Title Managing Director

Bank of America, N.A.
By /s/ Steven A. Mackenzie
Name Steven A. Mackenzie
Title Senior Vice President

Barclays Bank PLC
By /s/ Ritam Bhalla
Name Ritam Bhalla
Title Vice President

JPMorgan Chase Bank, N.A.
By
Name
Title

Union Bank of California, N.A.
By
Name
Title

The Bank of New York Mellon
By /s/ Paul F. Noel
Name Paul F. Noel
Title Managing Director

Credit Suisse AG, Cayman Islands Branch
By /s/ Shaheen Malik
Name Shaheen Malik
Title Vice President

By /s/ Kevin Buddhdew
Name Kevin Buddhdew
Title Associate


Fifth Third Bank (Central Ohio)


By /s/ Michael J. Schaltz
Name Michael J. Schaltz, Jr.
Title Vice President

The Huntington National Bank
By /s/ Jeff D. Blendick
Name Jeff D. Blendick
Title Vice President

The Royal Bank of Scotland PLC

By: RBS Securities, Inc., as Agent for The Royal Bank of Scotland
By /s/ Diane Ferguson
Name Diane Ferguson
Title Managing Director

US Bank National Association


By /s/ John Prigge
Name John Prigge
Title Vice President

Wachovia Bank, National Association
By /s/ Reginald M. Goldsmith, III
Name Reginald M. Goldsmith, III
Title Director
Bank Hapoalim B.M.
By
Name
Title

By
Name
Title

Royal Bank of Canada
By /s/ Scott Umbs
Name Scott Umbs
Title Authorized Signatory

